17‐123 
Fernandez‐Bravo v. Town of Manchester, et al. 
 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                                  

                               SUMMARY ORDER 
                                                  
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 16th day of January two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   CHRISTOPHER F. DRONEY, 
                                       Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
Pedro Cristian Fernandez‐Bravo,   
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                 17‐123 
 
Town of Manchester, Marc L. Montminy, Chief, 
in his official and individual capacities, Maria 
Garay, Officer, in her official and individual 


                                                 1
capacities, John Maston, Sergeant, in his official 
and individual capacities, Claudia Rojas,   
                   Defendants‐Appellees. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                               Igor G. Kuperman, Law Offices of 
                                             Fromzel & Kuperman LLC, 
                                             Stamford, CT. 
 
FOR APPELLEES:                               Alan R. Dembiczak, Howd & Ludorf, 
                                             PLLC, Hartford, CT, for Town of 
                                             Manchester, Marc L. Montminy, 
                                             Maria Garay, and John Maston.   
 
         Appeal from a judgment of the United States District Court for the District 
of Connecticut (Eginton, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

       Plaintiff‐appellant Pedro Cristian Fernandez‐Bravo appeals from a 
judgment of the United States District Court for the District of Connecticut 
dismissing his Complaint pursuant to a motion under Fed. R. Civ. P. 56.     
Fernandez‐Bravo argues on appeal that the district court erred in granting the 
Defendants’ motion for summary judgment dismissing (1) the Fourth 
Amendment false arrest and malicious prosecution claims premised on the 
allegations that defendant Garay intentionally provided false information and 
omitted other information in her arrest warrant affidavit; (2) the substantive due 
process claim premised on the same allegations; (3) the First Amendment 
retaliation claim; and (4) the abuse of process claim.    We assume the parties’ 
familiarity with the underlying facts, the procedural history, and the issues 
presented for review. 
        
        

                                         2
       1.    Plaintiff first challenges the dismissal of his Fourth Amendment false 
arrest and malicious prosecution claims, arguing that omissions and 
misrepresentations in the arrest warrant undermined probable cause for his 
arrest, and Officer Garay should not be covered by qualified immunity.     
       
       We review the district court’s grant of summary judgment de novo, 
drawing all factual inferences in favor of the non‐moving party.    Sousa v. 
Marquez, 702 F.3d 124, 127 (2d Cir. 2012); see also Lederman v. New York City 
Depʹt of Parks & Recreation, 731 F.3d 199, 202 (2d Cir.2013).    Summary judgment 
is appropriate when “the record taken as a whole could not lead a rational trier of 
fact to find for the non‐moving party.” Matsushita Elec. Indus. Co. v. Zenith 
Radio Corp., 475 U.S. 574, 587 (1986). 
 
       The first question is whether there was probable cause to arrest 
Fernandez‐Bravo.    “Probable cause to arrest exists when the officers have 
knowledge of, or reasonably trustworthy information as to, facts and 
circumstances that are sufficient to warrant a person of reasonable caution in the 
belief that an offense has been or is being committed by the person to be 
arrested.”    Zellner v. Summerlin, 494 F.3d 344, 368 (2d Cir. 2007).    “In deciding 
whether probable cause existed for an arrest, we assess whether the facts known 
by the arresting officer at the time of the arrest objectively provided probable 
cause to arrest.    Whether probable cause existed for the charge actually invoked 
by the arresting officer at the time of the arrest is irrelevant.”    Ackerson v. City of 
White Plains, 702 F.3d 15, 19–20 (2d Cir. 2012), as amended (Dec. 4, 2012) (internal 
citations and quotation marks omitted).    “Because probable cause to arrest 
constitutes justification, there can be no claim for false arrest where the arresting 
officer had probable cause to arrest the plaintiff.”    Escalera v. Lunn, 361 F.3d 737, 
743 (2d Cir. 2004).    The same conclusion obtains as to malicious prosecution, 
because lack of probable cause is an element of the offense, see Golino v. City of 
New Haven, 950 F.2d 864, 866‐867, 870 (2d Cir. 1991), although malicious 
prosecution claims‐‐certainly when asserting injury beyond the simple fact of 
arrest‐‐can require courts to address probable cause for each charged crime.    See 
Lowth v. Town of Cheektowaga, 82 F.3d 563, 571 (2d Cir. 1996). 
        
        

                                           3
        Even accepting as true Fernandez‐Bravo’s allegations as to omitted or 
misrepresented information, and resolving credibility disputes in his favor, we 
conclude that probable cause existed to arrest and detain him for each of the 
charges at issue. See, generally, Walczyk v. Rio, 496 F.3d 139, 156‐57 (2d Cir. 2007) 
(discussing probable cause standard).    There is no dispute that Fernandez‐Bravo 
sent threatening emails to his ex‐wife, in violation of his protective order.    A few 
of the excerpts cited in the district court’s Memorandum of Decision serve to 
illustrate: “DON’T MAKE ME YOUR EXECUTIONER;” “TICK TOCK, TICK 
TOCK, TIME IS RUNNING OUT ON YOU;” “Don’t make me destroy you.”   
Special App’x at 7.    The omitted or misleading facts Fernandez‐Bravo relies on 
do not change the menacing tone of his emails, each of which furnished probable 
cause to arrest him for a separate violation of the protective order.    Further, the 
totality of his communications, including the July 2, 2009 telephone conversation, 
by whomever initiated, supplied probable cause for stalking under Connecticut 
law.    See Conn. Gen. Stat. Ann. §§ 53a‐181d and e.    No intervening fact rendered 
the charges against Fernandez‐Bravo groundless.    Thus Fernandez‐Bravo’s false 
arrest and malicious prosecution claims were properly dismissed.   
         
        In addition, all of the individual officers are entitled to qualified immunity 
from Fernandez‐Bravo’s false arrest and malicious prosecution claims.1   
“Qualified immunity protects officials from liability for civil damages as long as 
their conduct does not violate clearly established statutory or constitutional rights 
of which a reasonable person would have known.”    Taravella v. Town of 
Wolcott, 599 F.3d 129, 133 (2d Cir. 2010) (internal quotation marks omitted).    “A 
police officer is entitled to qualified immunity if (1) his conduct does not violate a 
clearly established constitutional right, or (2) it was objectively reasonable for the 
officer to believe his conduct did not violate a clearly established constitutional 
right.”    Hartline v. Gallo, 546 F.3d 95, 102 (2d Cir. 2008)(internal citation and 
quotation marks omitted).    The qualified immunity standard is “forgiving” and 
“protects all but the plainly incompetent or those who knowingly violate the   
 


1  Fernandez‐Bravo’s brief only attacks qualified immunity as to Officer Garay; he 
therefore waives any challenge to district court’s finding that the other police 
officer defendants possessed qualified immunity.     

                                          4
law.”    Amore v. Novarro, 624 F.3d 522, 530 (2d Cir. 2010) (internal citation and 
quotation marks omitted).     
        
       Since Officer Garay had probable cause to arrest Fernandez‐Bravo, she also 
is entitled to qualified immunity from his claims.    Indeed, all Officer Garay 
needs is arguable probable cause to be protected by qualified immunity, see 
Garcia v. Does, 779 F.3d 84, 92 (2d Cir. 2015), which is plainly evident here.    We 
therefore also affirm under qualified immunity. 
        
       2.     Challenging the dismissal of his substantive due process claim, 
Fernandez‐Bravo reiterates his arguments that alleged omissions and 
misrepresentations in the arrest warrant undermined probable cause for his 
arrest, that Officer Garay therefore does not enjoy qualified immunity, and that 
the district court erred in granting summary judgment.    Where “the Fourth 
Amendment provides an explicit textual source of constitutional protection 
against [a type] of physically intrusive governmental conduct, that Amendment, 
not the more generalized notion of ‘substantive due process,’ must be the guide 
for analy[sis] . . . ”    Graham v. Connor, 490 U.S. 386, 395 (1989).    Because 
Fernandez‐Bravo’s due process claim stems from the same behavior alleged in his 
Fourth Amendment false arrest claim, his substantive due process claim merges 
with that claim, and was properly dismissed for the same reasons. 
        
       3.     Fernandez‐Bravo argues that he provides sufficient circumstantial 
evidence to demonstrate that he suffered retaliation for refusing to drop his 
immigration complaint against Rojas.    “To prevail on this free speech claim, 
plaintiff must prove: (1) he has an interest protected by the First Amendment; (2) 
defendantsʹ actions were motivated or substantially caused by his exercise of that 
right; and (3) defendantsʹ actions effectively chilled the exercise of his First 
Amendment right.”    Curley v. Vill. of Suffern, 268 F.3d 65, 73 (2d Cir. 2001).   
“Specific proof of improper motivation is required in order for plaintiff to survive 
summary judgment on a First Amendment retaliation claim.”    Id.    He provides 
none.    While “circumstantial evidence may be . . . sufficient to raise a genuine 
issue of material fact precluding the grant of summary judgment,” Gayle v. 
Gonyea, 313 F.3d 677, 684 (2d Cir. 2002), Fernandez‐Bravo relies exclusively on 
his own assertions; but they are completely undermined: Fernandez‐Bravo 

                                         5
admits he did not see Officers Garay or Maston speak; Officer Maston testified 
that he was unaware of any immigration complaint until after the arrest of 
Fernandez‐Bravo; and Rojas was arrested by Officer Garay after she had entered 
Fernandez‐Bravo’s home.    The defendants enjoy qualified immunity as to this 
claim as well.   
         
        4.    Finally, Fernandez‐Bravo argues that he provides sufficient evidence 
of an improper primary purpose to support his abuse of process claim, and that 
qualified immunity is not a defense to this claim.    He relies on the same factual 
arguments made in his First Amendment claim.    “An action for abuse of process 
lies against any person using a legal process against another in an improper 
manner or to accomplish a purpose for which it was not designed.”    Larobina v. 
McDonald, 274 Conn. 394, 403 (2005) (internal citation and quotation marks 
omitted).    The improper purpose must be the primary purpose for the process 
effected upon a plaintiff, because “the addition of primarily is meant to exclude 
liability when the process is used for the purpose for which it is intended, but 
there is an incidental motive of spite or an ulterior purpose of benefit to the 
defendant.”    Id. at 403‐404.    There is no evidence that the “retaliatory purpose” 
alleged by Fernandez‐Bravo was the primary purpose for the process effected on 
him; indeed, as discussed above, other than his own statements, there is no 
evidence of any retaliatory motive.   
         

      Accordingly, the judgment of the district court is hereby AFFIRMED.       

       

                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




                                          6